Citation Nr: 0301024	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The appellant had active service from December 26, 1972, 
to November 21, 1973.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) on appeal from an 
October 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  In evaluating the appellant's October 1999 request to 
reopen his claim for entitlement to service connection for 
an acquired psychiatric disorder, the RO fundamentally 
complied with the requirements of the Veterans Claims 
Assistance Act of 2000.

2.  In an unappealed January 1976 rating decision, the RO 
denied service connection for conversion reaction 
manifested by musculoskeletal disorder.  In an unappealed 
March 1995 rating decision, the RO found that the veteran 
had not submitted new and material evidence sufficient to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.

3.  Evidence provided since the RO's March 1995 final 
decision is new, and, when viewed by itself or in the 
context of the earlier evidence of record, is of 
sufficient significance such that it must be considered in 
order to fairly decide the merits of the claim. 

CONCLUSIONS OF LAW

1.  The March 1995 RO decision that declined to reopen the 
appellant's claim for entitlement to service connection 
for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.1103 (2002).

2.  Evidence received since the March 1995 final RO 
decision is new and material, and the requirements to 
reopen the claim for entitlement to service connection for 
an acquired psychiatric disorder have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen 
his previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  The last 
final decision on this issue was a March 1995 RO rating 
decision.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has 
fundamentally complied with the duty-to-assist requirement 
of the VCAA.  There do not appear to be any outstanding 
medical records that are relevant to this issue.  The 
Board also concludes that the discussions in the October 
2000 rating decision, the December 2000 statement of the 
case, and the February 2001 development letter have 
informed the appellant and his representative of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  The RO has also notified the 
appellant of the evidence that he should obtain and which 
evidence VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record in this regard is not necessary.  See also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  The Board therefore finds that disposition of 
the appellant's claim to reopen is appropriate.

Further, the Board notes that the recent changes to the 
governing legal criteria specify that the changes do not 
require VA to reopen a previously disallowed claim unless 
new and material evidence has been received.  

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
The Board notes that there has been a regulatory change 
with respect to the definition of new and material 
evidence, which applies prospectively to all claims made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the 
claim must be reopened.  Hodge, supra.  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, then a showing of continuity of symptoms 
after discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In a January 1976 rating decision the RO denied the 
veteran's claim for service connection for a nervous 
condition.  The RO, at that time, found that the veteran's 
nervous condition preexisted the veteran's military 
service and was not aggravated in service inasmuch as the 
disability underwent no increase in severity during 
service beyond the natural progress of the condition.  The 
RO, thus denied service connection for conversion reaction 
manifested by musculoskeletal disorder.  Subsequently, in 
a March 1995 decision, the RO found that the veteran had 
not submitted new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The veteran 
initiated but did not perfect an appeal of this 
determination.  

In 1999, the veteran again requested that service 
connection be established for a psychiatric disorder.  In 
an October 2000 rating decision, the RO denied service 
connection for anxiety reaction.  The RO concluded that 
the evidence did not show that anxiety reaction was 
incurred in or aggravated by the veteran's military 
service.  The RO did not indicate whether the standard for 
reopening prior unappealed claims was applied in this 
case.  Despite the action of the RO in this case, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996), and VAOPGCPREC 05- 92.  

In this case, the Board does find that new and material 
evidence has been received sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  Pertinent evidence associated with 
the appellant's claims file since the RO's March 1995 
decision includes some service records, including service 
personnel records, that were not of record, as well as the 
July 2002 hearing testimony of the appellant and his 
spouse in which the veteran asserted that he has anxiety 
and depression as a result of the fatigue associated with 
either a virus contracted in service or associated with 
Haldol that was prescribed to him in service.  

The Board observes that the Federal Circuit has noted that 
not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Hodge, 155 F.3d at 
1363.  The Board finds this to be the scenario in the 
instant case.  In view of this additional evidence, the 
entire record must be reviewed in order to fairly decide 
the claim.  Therefore, the claim must be reopened, and 
further development will be undertaken prior to rendering 
a decision on the merits.



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is reopened, and the appeal is 
granted to this extent only.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

